











MERGER AGREEMENT




by and among


Galen Capital Corporation
a Nevada corporation


on the one hand;




and


GCC Merger Sub Corporation,
a Nevada corporation,




and


uKarma Corporation,
a Nevada corporation,




on the other hand




October  15, 2009


1

--------------------------------------------------------------------------------






MERGER AGREEMENT


This Merger Agreement, dated as of October 15, 2009 (this “Agreement”), is made
and entered into by and among the Galen Capital Corporation, a Nevada
corporation (“GCC”), on the one hand; the GCC Merger Sub Corporation, a Nevada
corporation (the “Merger Sub”) and uKarma Corporation, a publicly traded Nevada
corporation (OTCBB:  UKMA.OB) (“uKarma”) on the other hand.


RECITALS


WHEREAS, the respective Board of Directors of GCC, the Merger Sub and uKarma
have adopted resolutions approving uKarma’s acquisition of GCC through the
merger of Merger Sub with and into GCC (the “Acquisition”) upon the terms and
conditions hereinafter set forth in this Agreement;


WHEREAS pursuant to the Acquisition, among other things, and subject to the
terms and conditions of this Agreement, all of the issued and outstanding shares
of capital stock of GCC shall be converted into the right to receive shares of
the capital stock of uKarma (the “uKarma Shares”);


WHEREAS, the shareholders of GCC (the “GCC Shareholders”) have approved the
Acquisition pursuant to the terms and conditions of this Agreement;


WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(A) and/or 368(a)(2)(E) of the Code and
the regulations corresponding thereto, so that the Acquisition shall qualify as
a tax free reorganization under the Code.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


ARTICLE 1
THE ACQUISITION


1.1           The Acquisition.  At the Effective Time (as defined below) and
subject to the terms and conditions of this Agreement and the applicable
provisions of Nevada law, the Merger Sub shall be merged with and into GCC, the
separate coexistence of Merger Sub shall cease and GCC shall continue as the
surviving corporation (sometimes referred to herein as the “Surviving
Corporation”).






1.2           Effective Time. The closing of the Acquisition (the “Closing”)
shall take place as promptly as practicable on or before November  5, 2009, or
on such other date as may be mutually agreed upon by the parties.  Such date is
referred to herein as the “Closing Date.”   This Agreement may be terminated by
any party if the Closing does not occur by [December 31, 2009] provided such
terminating party is not in breach of this Agreement.  On the Closing Date, the
parties hereto shall cause the Acquisition to be consummated by filing an
Articles of Merger (or like instrument), in substantially the form attached
hereto as Exhibit A (the “Articles of Merger”), with the Secretary of State of
Nevada, in accordance with the relevant provisions of applicable law (the time
of acceptance by the Secretary of State of Nevada of such filing being referred
to herein as the “Effective Time”).


1.3           Effect of the Acquisition.  At the Effective Time, the effect of
the Acquisition shall be as provided in the applicable provisions of Nevada
law.  Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time, all the property, rights, privileges, powers and franchises
of the Merger Sub and GCC shall vest in the Surviving Corporation, and all
debts, liabilities, obligations, restrictions, disabilities and duties of the
Merger Sub and GCC shall become the debts, liabilities, obligations,
restrictions, disabilities and duties of the Surviving Corporation.
 
2

--------------------------------------------------------------------------------


 
1.4           Charter Documents, Directors, and Officers of the Surviving
Corporation. At and as of the Effective Time, (i) the Articles of Incorporation
and the Bylaws of GCC shall be the Articles of Incorporation and Bylaws of the
Surviving Corporation until thereafter amended as provided by applicable law,
(ii) the directors of GCC immediately prior to the Effective Time will be the
initial directors of the Surviving Corporation, until their successors are
elected and qualified, and (iii) the officers of GCC immediately prior to the
Effective Time will be the initial officers of the Surviving Corporation, until
their successors are elected and qualified.


1.5           Conversion of Capital Stock.  The conversion of shares of GCC
common stock is intended to cause the current GCC shareholders on a
fully-diluted basis to hold 95% of the outstanding uKarma common stock
immediately after the Closing while current uKarma shareholders on a
fully-diluted basis would hold the other 5% of the outstanding uKarma common
stock immediately after the Closing.
 

 
(a)
Common Stock. Each share of Common Stock of GCC (the “GCC Common Stock”) issued
and outstanding immediately prior to the Effective Time shall at the Effective
Time, without any action on the part of any holder thereof, forthwith cease to
exist and be converted into the right to receive _that number of  shares of
Common Stock of uKarma (“uKarma Common Stock”) equal to the uKarma Exchange
Ratio (as defined below).   Except as otherwise provided herein, commencing
immediately after the Effective Time, each certificate which, immediately prior
to the Effective Time, represented issued and outstanding shares of GCC Common
Stock shall thereafter evidence only the right to receive that portion of the
merger consideration allocable to such shares as described herein.  The “uKarma
Exchange Ratio” means the number equal to the quotient of (1) the number of all
outstanding uKarma Common Stock on a fully-diluted basis immediately prior to
closing multiplied by 95/5 divided by (2) that number all outstanding GCC
Common  Stock on a fully-diluted basis prior to closing.
          
(b)
Preferred Stock.  Each share of Preferred Stock of GCC ( “GCC Preferred Stock”)
issued and outstanding immediately prior to the Effective Time shall at the
Effective Time, without any action on part of any holder thereof, forthwith
cease to exist and be converted into the right to receive  that number of shares
of uKarma Preferred Stock (“uKarma Preferred Stock”) equal to the uKarma
Exchange Ratio.     Except as otherwise provided herein, commencing immediately
after the Effective Time, each certificate which, immediately prior to the
Effective Time, represented issued and outstanding shares of GCC Preferred Stock
shall thereafter evidence only the right to receive that portion of the merger
consideration allocable to such shares as described herein.

 


(c)                 GCC Derivative Securities.  At the Effective Time all
unexpired and unexercised options and warrants to purchase shares of GCC Common
Stock (“GCC Options”) then outstanding, whether vested or unvested together with
GCC’s Stock Option Plan shall be assumed by uKarma in accordance with the
provisions herein.  Each GCC Option assumed herein shall continue to have, and
be subject to, the same terms and conditions as were applicable to such GCC
Option immediately prior to the Effective Time except that such GCC Option shall
be exercisable for that number of GCC Options as set forth on Schedule
1.5(c).  All GCC debt that may be converted into GCC Preferred Stock (together
with GCC Options, “GCC Derivative Securities”) shall be exchanged for uKarma
preferred stock in the matter set forth on Schedule 1.5(c).  The exercise and
conversion price at which uKarma options, warrants or debt convertible into
uKarma Preferred Stock may be exercised or converted (as applicable) into uKarma
Common Stock shall be based on the exercise or conversion price of the GCC
Derivative Security and also proportional to the ratio at which GCC Common Stock
may be exchanged for uKarma Common Stock.
 
3

--------------------------------------------------------------------------------


 
 
(d)                 Fractional Shares.  No fraction of a share of uKarma Shares
will be issued in the Acquisition, but in lieu thereof, the shares to be
distributed to each holder of shares of GCC Common Stock, GCC Preferred Stock or
GCC Derivative Securities (collectively, the “GCC Capital Stock”) shall be
rounded up to the nearest whole share (after aggregating all fractional shares
of uKarma Shares to be received by such holder).


(e)                 Merger Sub.  Each share of common stock of the Merger Sub,
issued and outstanding immediately prior to the Effective Time shall remain
outstanding as one validly issued, fully paid and nonassessble share of common
stock of the Surviving Corporation.  From and after the Effective Time, each
share certificate of the Merger Sub theretofore evidencing ownership of any such
shares shall continue to evidence ownership of such shares of capital stock of
the Surviving Corporation.


1.6           Dissenting Shares.  Notwithstanding any provision of this
Agreement to the contrary, any shares of GCC Capital Stock  held by a holder who
has demanded and perfected appraisal rights for such shares in accordance with
Nevada law and who, as of the Effective Time, has not effectively withdrawn or
lost such appraisal or dissenters’ rights (“Dissenting Shares”) shall not be
converted into or represent a right to receive uKarma Shares pursuant to Section
1.5 but the holder thereof shall only be entitled to such rights as are granted
under Nevada law.  Notwithstanding the foregoing, if any holder of shares of GCC
Capital Stock who demands appraisal of such shares under Nevada law shall
effectively withdraw or lose the right to appraisal, then, as of the later of
(i) the Effective Time or (ii) the occurrence of such event, such holder’s
shares shall automatically convert into and represent only the right to receive
uKarma Shares as provided herein, without interest thereon, upon surrender to
uKarma of the certificate representing such shares in accordance with Section
1.7 of this Agreement.


1.7           Exchange Procedures.  As the Effective Time, GCC shall deliver to
uKarma the GCC certificates, which prior to the Effective Time, represented all
of the issued and outstanding shares of capital stock of GCC (the
“Certificates”).  Upon surrender of a Certificate for cancellation to uKarma or
such other agent or agents as may be appointed by uKarma, together with any
documents reasonably requested, the holder of such Certificate shall be entitled
to receive in exchange therefor the number of shares such holder has a right to
receive pursuant to the provisions of this Article 1, and the Certificate so
surrendered shall be cancelled.  In the event any Certificates have been lost,
stolen or destroyed, uKarma or its agent or agents shall issue that number of
uKarma shares deliverable in respect thereof pursuant to this Article 1 in
exchange for such lost, stolen or destroyed Certificates, upon the making of an
affidavit of that fact by the holder thereof and, at the discretion of uKarma or
its agents, the delivery of a bond in such sum as indemnity against any claim
that may be made against uKarma or its agents with respect to the Certificates
alleged to have been lost, stolen or destroyed.


1.8  Payment Advances.  GCC shall pay to uKarma an amount equal to $275,000
(“Cash Payment”).  The parties acknowledge that $75,000 of the Cash Payment has
already been paid to uKarma as a non-refundable deposit.  $25,000 of the Cash
Payment shall be due and payable from GCC to uKarma upon the date of the
execution of this Agreement as a second non-refundable deposit toward the Cash
Payment.  An extra $11,000 shall be due and payable on the date of this
Agreement as an advance to pay accounting charges for  the Company’s Form
10-Q.  GCC shall pay uKarma an additional $25,000 of the Cash Payment on or
before October 22, 2009 and an additional $25,000 on or before October 29,
2009.  If the Closing has not occurred by November 5, 2009, GCC and uKarma shall
negotiate payment of additional interim advances prior to the Closing.  .   At
Closing, The remaining portion of the Cash Payment, if any, will be delivered
via wire transfer by GCC to uKarma to a wire account designated in writing by
uKarma’s Chief Executive Officer.  After the Closing, GCC shall pay for the
other out-of-pocket costs associated with Company’s Form 10-Q, including without
limitation, legal costs of underwriter cost
 
4

--------------------------------------------------------------------------------


 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF GCC


GCC hereby represents and warrants to uKarma as follows:


2.1           Organization. GCC has been duly organized, is validly existing as
a corporation and is duly qualified to do business as a corporation and is in
good standing in each jurisdiction in which the ownership of its properties, the
employment of its personnel or the conduct of its business requires it to be so
qualified, except where the failure to be so qualified would not have a material
adverse effect on GCC’s financial condition, results of operations or business.


2.2           Capitalization. The authorized capital stock of GCC consists of
100,000,000 shares of its common stock, $.001 par value, of which immediately
prior to the Closing, no more than 77,931,321 shares shall be issued and
outstanding.    All of the issued and outstanding shares of capital stock of
GCC, as of the Closing, are duly authorized, validly issued, fully paid,
non-assessable and free of preemptive rights.    There are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any GCC Shares, or contracts, commitments,
understandings or arrangements by which GCC or any of its subsidiaries is or may
become bound to issue additional GCC Shares or GCC Derivative Securities.  A
“Person” shall refer to any natural person, partnership, corporation, trust, or
other organization or entity.


2.3           Certain Corporate Matters. GCC has full corporate power and
authority and all authorizations, licenses and permits necessary to carry on the
business in which it is engaged and to own and use the properties owned and used
by it.


2.4           Authority Relative to this Agreement.  GCC has the requisite power
and authority to enter into this Agreement and to carry out its obligations
hereunder. The execution, delivery and performance of this Agreement by GCC and
the consummation by GCC of the transactions contemplated hereby have been duly
authorized by the Board of Directors of GCC and no other actions on the part of
GCC are necessary to authorize this Agreement or the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by GCC
and constitutes a valid and binding agreement of GCC, enforceable against GCC in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.


2.5           Consents and Approvals; No Violations.  Except for applicable
requirements of federal securities laws and state securities or blue-sky laws,
no filing with, and no permit, authorization, consent or approval of, any third
party, public body or authority is necessary for the consummation by GCC of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by GCC nor the consummation by GCC of the transactions
contemplated hereby, nor compliance by GCC with any of the provisions hereof,
will (a) conflict with or result in any breach of any provisions of the charter
or Bylaws of GCC, (b) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
contract, agreement or other instrument or obligation to which GCC or any
Subsidiary (as hereinafter defined)  is a party or by which they any of their
respective properties or assets may be bound or (c) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to GCC or any
Subsidiary, or any of their respective properties or assets, except in the case
of clauses (b) and (c) for violations, breaches or defaults which are not in the
aggregate material to GCC or any Subsidiary taken as a whole.
 
5

--------------------------------------------------------------------------------


 
2.6           Books and Records. The books and records of GCC delivered to
uKarma prior to the Closing fully and fairly reflect the transactions to which
GCC is a party or by which they or their properties are bound.


2.7           Financial Statements.


(a)           Delivered prior to or simultaneous with the closing are the
audited consolidated balance sheet of GCC as of  December 31, 2008 and December
31, 2007 and the related statement of operations, shareholders’ equity and cash
flows for the period since inception, together with the unqualified report
thereon (except with respect to continuation as a going concern) ofLaRue,
Corrigan, McCormick & Teasdale LLP, independent auditors (collectively, “GCC
Audited Financials”).


(b)           GCC’s Audited Financials (“GCC’s Financial Statements”) are (i) in
accordance with the books and records of GCC, (ii) correct and complete, (iii)
fairly present the financial position and results of operations of GCC and each
Subsidiary as of the dates indicated, and (iv) prepared in accordance with U.S.
GAAP (except that (x) unaudited financial statements may not be in accordance
with GAAP because of the absence of footnotes normally contained therein, and
(y) interim (unaudited) financials are subject to normal year-end audit
adjustments that in the aggregate will not have a material adverse effect on GCC
or any Subsidiary, their respective businesses, financial conditions or results
of operations.


2.8           Intellectual Property.  GCC has no knowledge of any claim that, or
inquiry as to whether, any product, activity or operation of GCC infringes upon
or involves, or has resulted in the infringement of, any trademarks,
trade-names, service marks, patents, copyrights or other proprietary rights of
any other person, corporation or other entity; and no proceedings have been
instituted, are pending or are threatened.


2.9           Litigation. GCC is not subject to any judgment or order of any
court or administrative agency of any jurisdiction, domestic or foreign, nor is
there any charge, complaint, lawsuit or governmental investigation pending
against GCC. GCC is not a plaintiff in any action, domestic or foreign, judicial
or administrative. There are no existing actions, suits, proceedings against or
investigations of GCC, and GCC knows of no basis for such actions, suits,
proceedings or investigations. There are no unsatisfied judgments, orders,
decrees or stipulations affecting GCC or to which GCC is a party.


2.10           Legal Compliance. To the best knowledge of GCC, after due
investigation, no claim has been filed against GCC alleging a violation of any
applicable laws and regulations of foreign, federal, state and local governments
and all agencies thereof. GCC hold all of the material permits, licenses,
certificates or other authorizations of foreign, federal, state or local
governmental agencies required for the conduct of their respective businesses as
presently conducted.


2.11           Disclosure. The representations and warranties and statements of
fact made by GCC in this Agreement are, as applicable, accurate, correct and
complete and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained herein not false or misleading.


6

--------------------------------------------------------------------------------


 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF
UKARMA


uKarma hereby represents and warrants to GCC as follows:


3.1           Organization. uKarma and Merger Sub is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation, and has the requisite corporate power to carry on its
business as now conducted.


3.2           Capitalization.  uKarma’s authorized capital stock consists of
120,000,000 shares of capital stock, including 100,000,000 of which is
designated as Common Stock, par value $0.001, of which 52,791,982 shares are
issued and outstanding and 50,000,000 of which is designated as Preferred Stock,
par value $0.001, of which no shares are issued and outstanding.  When issued,
uKarma Shares and the securities into which uKarma Shares can be converted into
will be duly authorized, validly issued, fully paid, non-assessable and free of
preemptive rights.  There are no outstanding or authorized options, rights,
warrants, calls, convertible securities, rights to subscribe, conversion rights
or other agreements or commitments to which uKarma is a party or which are
binding upon uKarma providing for the issuance by uKarma or transfer by uKarma
of additional shares of uKarma’s capital stock and uKarma has not reserved any
shares of its capital stock for issuance, nor are there any outstanding stock
option rights, phantom equity or similar rights, contracts, arrangements or
commitments to issue capital stock of uKarma.  There are no voting trusts or any
other agreements or understandings with respect to the voting of uKarma’s
capital stock.  There are no obligations of uKarma to repurchase, redeem or
otherwise require any shares of its capital stock as of the Closing.  There are
no obligations of uKarma to register any shares of its outstanding common stock,
or shares of common stock issuable upon exercise or conversion of any
outstanding securities, either on demand, piggybacked on other registrations, or
otherwise.


3.3           Certain Corporate Matters. Each of uKarma and Merger Sub has full
corporate power and authority and all authorizations, licenses and permits
necessary to carry on the business in which it is engaged or in which it
proposes presently to engage and to own and use the properties owned and used by
it. uKarma has delivered to GCC true, accurate and complete copies of its and
Merger Sub’s certificate or articles of incorporation and bylaws, which reflect
all restatements of and amendments made thereto at any time prior to the date of
this Agreement. The records of meetings of the shareholders and Board of
Directors of uKarma are complete and correct in all material respects. The stock
records of uKarma and the shareholder lists of uKarma that uKarma has previously
furnished to GCC are complete and correct in all material respects and
accurately reflect the record ownership and the beneficial ownership of all the
outstanding shares of uKarma’s capital stock and any other outstanding
securities issued by uKarma.  Except as set forth in the SEC Documents, uKarma
is not in default under or in violation of any provision of its certificate or
articles of incorporation or bylaws in any material respect.  uKarma is not in
any material default or in violation of any restriction, lien, encumbrance,
indenture, contract, lease, sublease, loan agreement, note or other obligation
or liability by which it is bound or to which any of its assets is subject.
 
7

--------------------------------------------------------------------------------



 
3.4           Authority Relative to this Agreement.  uKarma and Merger Sub have
the requisite power and authority to enter into this Agreement and carry out its
obligations hereunder.  The execution, delivery and performance of this
Agreement by uKarma and Merger Sub and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of
uKarma and Merger Sub and no other actions on the part of uKarma and Merger Sub
are necessary to authorize this Agreement or the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by
uKarma and Merger Sub and constitutes a valid and binding obligation of uKarma
and Merger Sub, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.


3.5           Consents and Approvals; No Violations. Except for applicable
requirements of federal securities laws and state securities or blue sky laws,
no filing with, and no permit, authorization, consent or approval of, any third
party, public body or authority is necessary for the consummation by uKarma of
the transactions contemplated by this Agreement. Neither the execution and
delivery of this Agreement by uKarma nor the consummation by uKarma of the
transactions contemplated hereby, nor compliance by uKarma with any of the
provisions hereof, will (a) conflict with or result in any breach of any
provisions of the charter or Bylaws of uKarma, (b) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, contract, agreement or other instrument or obligation to
which uKarma or any Subsidiary (as hereinafter defined)  is a party or by which
they any of their respective properties or assets may be bound or (c) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
uKarma or any Subsidiary, or any of their respective properties or assets,
except in the case of clauses (b) and (c) for violations, breaches or defaults
which are not in the aggregate material to uKarma or any Subsidiary taken as a
whole.


3.6           SEC Documents.  uKarma hereby makes reference to all documents it
has filed with the United States Securities and Exchange Commission (the “SEC”),
some of which are posted on the SEC’s website, www.sec.gov:  (collectively, the
“SEC Documents”).  The SEC Documents constitute all of the documents and reports
that uKarma was required to file with the SEC pursuant to the Securities Act and
the rules and regulations promulgated thereunder by the SEC since the
effectiveness of uKarma’s Form SB-2.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and/or the Exchange Act, as the case may require, and the rules
and regulations promulgated thereunder and none of the SEC Documents contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
consolidated financial statements of uKarma included in the SEC Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with generally accepted accounting principles in the
United States (except, in the case of unaudited statements, as permitted by the
applicable form under the Securities Act and/or the Exchange Act) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present the financial position of uKarma as of the
dates thereof and its consolidated statements of operations, shareholders’
equity and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal and recurring year-end audit adjustments which
were and are not expected to have a material adverse effect on uKarma, its
business, financial condition or results of operations).  Except as and to the
extent set forth on the balance sheet of uKarma as of June 30, 2009, including
the notes thereto, uKarma has no liability or obligation of any nature (whether
accrued, absolute, contingent or otherwise and whether required to be reflected
on a balance sheet or not).  Neither uKarma nor its officers or directors have
received any correspondence from the SEC commenting on any SEC Document.
 
8

--------------------------------------------------------------------------------


 
3.7           Financial Statements.


(a)           Included in the SEC Documents are the audited consolidated balance
sheet of uKarma as at December 31, 2008 and 2007 and the related statement of
operations, shareholders’ equity and cash flows for the two years then ended,
together with the unqualified report thereon (except with respect to
continuation as a going concern) of Spector and Wong, LLP (“Spector”),
independent auditors (collectively, “uKarma’s Audited Financials”).


(b)           uKarma’s Audited Financials (“uKarma’s Financial Statements”) are
(i) in accordance with the books and records of uKarma, (ii) correct and
complete, (iii) fairly present the financial position and results of operations
of uKarma and each Subsidiary as of the dates indicated, and (iv) prepared in
accordance with U.S. GAAP (except that (x) unaudited financial statements may
not be in accordance with GAAP because of the absence of footnotes normally
contained therein, and (y) interim (unaudited) financials are subject to normal
year-end audit adjustments that in the aggregate will not have a material
adverse effect on uKarma or any Subsidiary, their respective businesses,
financial conditions or results of operations.


3.8           Events Subsequent to Financial Statements. Except as disclosed in
Schedule 3.8, since June 30, 2009, there has not been:


(a)           Any incurrence of indebtedness or liability or assumption of
obligations by uKarma or any Subsidiary;


(b)           Any change made or authorized in the Certificate of Incorporation
or Bylaws of uKarma or any Subsidiary;


(c)           Any loan to or other transaction with any officer, director or
shareholder of uKarma or any Subsidiary giving rise to any claim or right of
uKarma or any Subsidiary against any such person or of such person against
uKarma or any Subsidiary.


3.9           Liabilities. Except as otherwise disclosed in uKarma’s Financial
Statements and SEC Documents, neither uKarma nor any Subsidiary has any
liability or obligation whatsoever, either direct or indirect, matured or
unmatured, accrued, absolute, contingent or otherwise.  In addition, uKarma and
uKarma Shareholder represent that upon Closing, neither uKarma nor any
Subsidiary will have any material liability or obligation whatsoever, either
direct or indirect, matured or unmatured, accrued, absolute, contingent or
otherwise, and uKarma is not a party to any executory agreement. uKarma has or
at closing, will have either, (a) discontinued all of its business operations
without any material adverse effect upon uKarma, (b) assigned its business
operations (including all assets and liabilities of uKarma) to a wholly-owned
subsidiary whose equity securities will be held by a liquidating trust and
distributed to uKarma shareholders prior to the Closing, pending approval of
Federal securities regulations governing spin-offs or (c) assigned its business
operations to a wholly-owned subsidiary whose equity securities will be spun-off
by uKarma to an affiliate of uKarma management in exchange for a promissory note
equal to the dollar amount of such business operations offset by assumed
liabilities.


3.10           Tax Matters. Except as disclosed in Schedule 3.10:


(a)           uKarma and each Subsidiary have duly filed all material federal,
state, local and foreign tax returns required to be filed by or with respect to
them with the Internal Revenue Service or other applicable taxing authority, and
no extensions with respect to such tax returns have been requested or granted;
 
9

--------------------------------------------------------------------------------


 
(b)           uKarma and each Subsidiary have paid, or adequately reserved
against in uKarma’s Financial Statements, all material taxes due, or claimed by
any taxing authority to be due, from or with respect to them;


(c)           To the best knowledge of uKarma, there has been no material issue
raised or material adjustment proposed (and none is pending) by the Internal
Revenue Service or any other taxing authority in connection with any of uKarma’s
or any Subsidiary’s tax returns;


(d)           No waiver or extension of any statute of limitations as to any
material federal, state, local or foreign tax matter has been given by or
requested from uKarma or any Subsidiary; and




                For the purposes of this Section 3.10, a tax is due (and must
therefore either be paid or adequately reserved against in uKarma’s Financial
Statements) only on the last date payment of such tax can be made without
interest or penalties, whether such payment is due in respect of estimated
taxes, withholding taxes, required tax credits or any other tax.


3.11           Real Property.  Neither uKarma nor any Subsidiary owns or leases
any real property.


3.12           Books and Records. The books and records of uKarma and each
Subsidiary delivered to GCC prior to the Closing fully and fairly reflect the
transactions to which uKarma each Subsidiary is a party or by which they or
their properties are bound.


3.13           Intellectual Property. uKarma has no knowledge of any claim that,
or inquiry as to whether, any product, activity or operation of uKarma or any
Subsidiary infringes upon or involves, or has resulted in the infringement of,
any trademarks, trade-names, service marks, patents, copyrights or other
proprietary rights of any other person, corporation or other entity; and no
proceedings have been instituted, are pending or are threatened.


3.14           Litigation. Neither uKarma nor any Subsidiary is subject to any
judgment or order of any court or administrative agency of any jurisdiction,
domestic or foreign, nor is there any charge, complaint, lawsuit or governmental
investigation pending against uKarma or any Subsidiary. Neither uKarma nor any
Subsidiary is a plaintiff in any action, domestic or foreign, judicial or
administrative. Other than as set forth in the SEC Documents, there are no
existing actions, suits, proceedings against or investigations of uKarma or any
Subsidiary, and uKarma knows of no basis for such actions, suits, proceedings or
investigations. There are no unsatisfied judgments, orders, decrees or
stipulations affecting uKarma or any Subsidiary or to which uKarma or any
Subsidiary is a party.


3.15           Subsidiaries.  Except as set forth in Schedule 3.15, uKarma does
not own any capital stock or have any interest of any kind whatsoever in any
corporation, partnership, or other form of business organization (any such
organization is referred to as a “Subsidiary”).


10

--------------------------------------------------------------------------------




3.16           Internal Accounting Controls.  uKarma maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
uKarma has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for uKarma and designed such
disclosure controls and procedures to ensure that material information relating
to uKarma is made known to the certifying officers by others within those
entities, particularly during the period in which uKarma’s Form 10-KSB or
10-QSB, as the case may be, is being prepared.  uKarma’s certifying officers
have evaluated the effectiveness of uKarma’s controls and procedures as of end
of the filing period prior to the filing date of the Form 10-Q for the quarter
ended June 30, 2009 (such date, the “Evaluation Date”).  uKarma presented in its
most recently filed Form 10-K or Form 10-Q the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no significant changes in uKarma’s internal controls (as such
term is defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.


3.17           Listing and Maintenance Requirements.  uKarma is currently quoted
on the OTC Bulletin Board and uKarma has not, in the 12 months preceding the
date hereof, received any notice from the OTC Bulletin Board or the NASD or any
trading market on which uKarma’s common stock is or has been listed or quoted to
the effect that uKarma is not in compliance with the quoting, listing or
maintenance requirements of the OTCBB or such other trading market.  uKarma is,
and has no reason to believe that it will not, in the foreseeable future
continue to be, in compliance with all such quoting, listing and maintenance
requirements.
 
3.18           No SEC or NASD Inquiries.  Neither uKarma nor any of its past or
present officers or directors is, or has ever been, the subject of any formal or
informal inquiry or investigation by the SEC or NASD.


3.19           Disclosure. The representations and warranties and statements of
fact made by uKarma in this Agreement are, as applicable, accurate, correct and
complete and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained herein not false or misleading.




ARTICLE 4
INDEMNIFICATION


4.1           Mutual Indemnification.  Each of uKarma and GCC (“Indemnifying
Party”) agree to indemnify the other party (“Indemnified Signing Party”) and its
shareholders and each of the officers, agents and directors of the Indemnified
Signing Party against any loss, liability, claim, damage or expense (including,
but not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) (each an “Indemnified Party”) to which it
or they may become subject arising out of or based on (i) any breach of or
inaccuracy in any of the representations and warranties or covenants or
conditions made by the Indemnifying Party herein in this Agreement;  and (ii)
any and all liabilities existing prior to the Closing or arising out of or in
connection with: (A) any of the assets of the Indemnifying Party or any
Subsidiary prior to the Closing; or (B) the operations of the Indemnifying Party
prior to the Closing.


4.2           Indemnification Procedures.  If any action shall be brought
against any Indemnified Party in respect of which indemnity may be sought
pursuant to this Agreement, such Indemnified Party shall promptly notify the
Indemnifying Party in writing, and the Indemnifying Party shall have the right
to assume the defense thereof with counsel of its own choosing.  Any Indemnified
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party except to the extent that the
employment thereof has been specifically authorized by the Indemnifying Party in
writing, the Indemnifying Party has failed after a reasonable period of time to
assume such defense and to employ counsel or in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Indemnifying Party and the position of such
Indemnified Party.  The Indemnifying Party will not be liable to any Indemnified
Party under this Article 5 for any settlement by an Indemnified Party effected
without the Indemnifying Party’s prior written consent, which shall not be
unreasonably withheld or delayed; or to the extent, but only to the extent that
a loss, claim, damage or liability is attributable to any Indemnified Party’s
indemnification pursuant to this Article 5.


11

--------------------------------------------------------------------------------




ARTICLE 5
COVENANTS AND AGREEMENTS OF THE PARTIES
EFFECTIVE PRIOR TO CLOSING


5.1    Corporate Examinations and Investigations.  Prior to the Closing, each
party shall be entitled, through its employees and representatives, to make such
investigations and examinations of the books, records and financial condition of
GCC and uKarma (and any Subsidiary) as each party may request.  In order that
each party may have the full opportunity to do so, GCC and uKarma shall furnish
each party and its representatives during such period with all such information
concerning the affairs of GCC or uKarma or any Subsidiary as each party or its
representatives may reasonably request, including without limitation, customary
schedules listing material contracts; real and personal properties; pending,
threatened and contemplated legal proceedings; employees; assets and
liabilities, including contingencies and commitments.  GCC and uKarma shall
cause GCC or uKarma and their respective officers, employees, consultants,
agents, accountants and attorneys to cooperate fully with each party’s
representatives in connection with such review and examination and to make full
disclosure of all information and documents requested by each party and/or its
representatives.  Any such investigations and examinations shall be conducted at
reasonable times and under reasonable circumstances, it being agreed that any
examination of original documents will be at each party’s premises, with copies
thereof to be provided to each party and/or its representatives upon request.


5.2           Cooperation; Consents.  Prior to the Closing, each party shall
cooperate with the other parties to the end that the parties shall (i) in a
timely manner make all necessary filings with, and conduct negotiations with,
all authorities and other persons the consent or approval of which, or the
license or permit from which is required for the consummation of the Closing and
(ii) provide to each other party such information as the other party may
reasonably request in order to enable it to prepare such filings and to conduct
such negotiations.


5.3           Conduct of Business.  Subject to the provisions hereof, from the
date hereof through the Closing, each party hereto shall  (i) conduct its
business in the ordinary course and in such a manner so that the representations
and warranties contained herein shall continue to be true and correct in all
material respects as of the Closing as if made at and as of the Closing and (ii)
not enter into any material transactions or incur any material liability not
required or specifically contemplated hereby, without first obtaining the
written consent of GCC and GCC Shareholders on the one hand and uKarma on the
other hand.  Without the prior written consent of GCC, GCC Shareholders, and
uKarma, except as required or specifically contemplated hereby, each party shall
not undertake or fail to undertake any action if such action or failure would
render any of said warranties and representations untrue in any material respect
as of the Closing.


               5.4                                Litigation.    From the date
hereof through the Closing, each party hereto shall promptly notify the
representative of the other parties of any lawsuits, claims, proceedings or
investigations which after the date hereof are threatened or commenced against
such party or any of its affiliates or any officer, director, employee,
consultant, agent or shareholder thereof, in their capacities as such, which, if
decided adversely, could reasonably be expected to have a material adverse
effect upon the condition (financial or otherwise), assets, liabilities,
business, operations or prospects of such party or any of its subsidiaries.
 
12

--------------------------------------------------------------------------------


 
               5.5                                Notice of Default.  From the
date hereof through the Closing, each party hereto shall give to the
representative of the other parties prompt written notice of the occurrence or
existence of any event, condition or circumstance occurring which would
constitute a violation or breach of this Agreement by such party or which would
render inaccurate in any material respect any of such party’s representations or
warranties herein.


               5.6                                D & O Insurance.  After the
Closing, GCC shall cause uKarma to obtain directors and officers liability
insurance with a minimum coverage of $2.0 million that also covers past
directors and officers of uKarma.


5.7           Audit.  GCC shall have completed its consolidated audited
financial statements for the fiscal years ended December 31, 2008 and 2007
before [November 31, 2009].


5.8           Shareholder Representations.  GCC shall obtain from each
shareholder an executed Shareholder Representation Statement, substantially in
the form attached hereto as Exhibit B (the “Shareholder Representation
Statement”) prior to Closing.


5.9           GCC Reverse Stock Split; Preferred Stock.  GCC shall conduct a
8.75801-for-1 reverse stock split such that 9,132,520 common shares shall be
outstanding prior to closing.  GCC shall authorize a series of preferred stock
called “Series A Preferred Stock” (“GCC Preferred Stock”) GCC shall authorize
50,000,000 shares of GCC Preferred Stock for issuance and will issue 28,985,760
shares.  The GCC Preferred Stock shall be convertible into GCC common stock on a
one-for-one basis; have a liquidation preference equal to $[    ] per share over
GCC common stock as to distributions in the event of a full or partial
liquidation or sale of the Corporation or any of its subsidiaries;  will accrue
an annual dividend equal to 10% of net income preferred dividend allocated pro
rata among the preferred stockholders; and will, in all other respects have the
same rights and privileges as the GCC common stock.


ARTICLE 6
CONDITIONS TO CLOSING


6.1           Conditions to Obligations of GCC and GCC Shareholders.  The
obligations of GCC and GCC Shareholders under this Agreement shall be subject to
each of the following conditions:


(a)           Closing Deliveries.  At the Closing, uKarma  shall have delivered
or caused to be delivered to GCC and GCC Shareholders the following:


(i)           resolutions duly adopted by the Board of Directors of uKarma and
Merger Sub authorizing and approving the Acquisition and the execution, delivery
and performance of this Agreement;


(ii)           a certificate of good standing for uKarma and each Subsidiary
from their respective jurisdictions of incorporation, dated not earlier than
five days prior to the Closing Date;


(iii)           written resignations of all officers and directors of
uKarma  and each Subsidiary in office immediately prior to the Closing, and
board resolutions appointing the following individuals to the positions with
uKarma and each Subsidiary listed opposite their names below:
 
13

--------------------------------------------------------------------------------


 
Name
Position
   
William Danielczyk
Chief Executive Officer and Chairman
   
Michael Kane
Chief Financial Officer and Director
   
Joe Kelley
Director
   
Steve Moses
Vice Chairman of the Board &
   
Bruce Riddle
Director
       
Ian Reynolds
Director



(iv)           all corporate records, agreements, seals and any other
information reasonably requested by GCC’s representatives with respect to
uKarma;


(v)           stock certificates representing uKarma common stock to be
delivered to the GCC shareholders;




(vi)           such other documents as GCC and/or GCC Shareholders may
reasonably request in connection with the transactions contemplated hereby.


(b)           Representations and Warranties to be True.    The representations
and warranties of uKarma  herein contained shall be true in all material
respects at the Closing with the same effect as though made at such
time.  uKarma  shall have performed in all material respects all obligations and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed or complied with by it at or prior to the
Closing.


(c)           Assets and
Liabilities.                                           At the Closing, neither
uKarma nor any Subsidiary shall not have any material assets or liabilities,
contingent or otherwise, or any tax obligations or any material adverse changes
to its business or financial condition; provided for arrangements to spin-off
the uKarma business or to assign the uKarma business to another entity or as set
forth in Schedule 6.1(c).  At the closing, an officer of uKarma other than an
officer or director shall provide satisfactory evidence that payment of all
liabilities shall have been made.


(d)           SEC Filings.  At the Closing, uKarma will be current in all SEC
filings required by it to be filed.


(e)           Audit.  GCC shall have delivered prior to or simultaneous with the
closing are the GCC Audited Financials.




(f)           Shareholder Approval.  GCC shall have obtained the necessary votes
of its shareholders at a duly authorized meeting (or by written consent of
shareholders) in order to close this transaction.
 
14

--------------------------------------------------------------------------------


 
6.2           Conditions to Obligations of uKarma. The obligations of uKarma
under this Agreement shall be subject to each of the following conditions:


(a)           Closing Deliveries.    On the Closing Date, GCC and/or GCC
Shareholders shall have delivered to uKarma the following:


 
(i)
this Agreement duly executed by GCC and GCC Shareholders;



 
(ii)
stock certificates representing GCC Shares to be delivered pursuant to this
Agreement duly endorsed or accompanied by duly executed stock powers;



 
(iii)
Shareholder Representation Statements duly executed by each GCC Shareholder; and



(iv)           such other documents as uKarma may reasonably request in
connection with the transactions contemplated hereby.


(b)           Representations and Warranties to be True.    The representations
and warranties of GCC and GCC Shareholders herein contained shall be true in all
material respects at the Closing with the same effect as though made at such
time.  GCC and GCC Shareholders shall have performed in all material respects
all obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by them
at or prior to the Closing.


(c)           Cash Payment.  GCC shall have paid uKarma the remaining balance of
the Cash Payment.
(d)           Governmental Approval.  Approvals from any governmental authority
necessary for the transactions contemplated hereby.




ARTICLE 7
OTHER COVENANTS AND AGREEMENTS


7.1           Shareholder Written Consent.  Unless already approved by the
shareholders prior to the closing, uKarma put forth, and have its board of
directors recommend, a proposal to the shareholders to amend uKarma’s charter in
order to change the corporation’s name to “Galen Capital Corporation” and to
increase its authorized but reserved number of shares of preferred stock from 20
million to 50 million.


ARTICLE 8
GENERAL PROVISIONS


8.1           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally,
sent by overnight courier or mailed by registered or certified mail (postage
prepaid and return receipt requested) to the party to whom the same is so
delivered, sent or mailed at addresses set forth below (or at such other address
for a party as shall be specified by like notice):
 
15

--------------------------------------------------------------------------------


 

 
If notice is to be given to GCC, any GCC Shareholder or uKarma (subsequent to
Closing):
     
Galen Capital Corporation
 
8300 Greensboro Drive, Suite 225
 
McLean, Virginia, 22102
 
Telephone: (____) ____-_______
 
Facsimile: (____) ____-_______
             
If notice is to be given to uKarma (prior to Closing) or uKarma Shareholder:
     
uKarma Corporation
 
499 N. Canon Drive, Suite 308
 
Beverly Hills, California 90210
 
Telephone: (310) 998-8909
 
Facsimile: (310) 861-0542



8.2           Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.


8.3           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.


8.4           Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.


8.5           Separate Counsel.  Each party hereby expressly acknowledges that
it has been advised to seek its own separate legal counsel for advice with
respect to this Agreement, and that no counsel to any party hereto has acted or
is acting as counsel to any other party hereto in connection with this
Agreement.


8.6           Governing Law; Venue. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Nevada.  Any
and all actions brought under this Agreement shall be brought in the state
and/or federal courts of the United States sitting in the City of Las Vegas,
Nevada and each party hereby waives any right to object to the convenience of
such venue.


8.7           Counterparts and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement.  This Agreement and any documents relating to it may be executed and
transmitted to any other party by facsimile, which facsimile shall be deemed to
be, and utilized in all respects as, an original, wet-inked document.


8.8           Amendment. This Agreement may be amended, modified or supplemented
only by an instrument in writing executed by all parties hereto.
 
16

--------------------------------------------------------------------------------


 

 
8.9           Parties In Interest; No Third Party Beneficiaries. Except as
otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective heirs, legal
representatives, successors and assigns of the parties hereto. This Agreement
shall not be deemed to confer upon any person not a party hereto any rights or
remedies hereunder.


8.10           Waiver. No waiver by any party of any default or breach by
another party of any representation, warranty, covenant or condition contained
in this Agreement shall be deemed to be a waiver of any subsequent default or
breach by such party of the same or any other representation, warranty, covenant
or condition. No act, delay, omission or course of dealing on the part of any
party in exercising any right, power or remedy under this Agreement or at law or
in equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.


8.11           Expenses.  At or prior to the Closing, the parties hereto shall
pay all of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.


[SIGNATURES FOLLOW]
 
17

--------------------------------------------------------------------------------


 

 


IN WITNESS WHEREOF, the parties have executed this Merger Agreement as of the
date first written above.



 
Galen Capital Corporation
       
By:
/s/ William Danielczyk
 
Name:
William Danielczyk
 
Title:
Chief Executive Officer
 
Address:
8300 Greensboro Drive, Suite 225
   
McLean, Virginia 22102
                   
uKarma Corporation
             
By:
/s/ Bill Glaser
 
Name:
Bill Glaser
 
Title:
Chief Executive Officer
       
[GCC Merger Sub Corporation]
       
By:
/s/ Bill Glaser
 
Name:
Bill Glaser
 
Title:
Chief Executive Officer
 
Address:
____________________
   
____________________











[signature page continues]
 
18

--------------------------------------------------------------------------------


 
 
 
 

 
EXHIBIT A
FORM OF ARTICLES OF MERGER










 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
19

--------------------------------------------------------------------------------




EXHIBIT B
SHAREHOLDER REPRESENTATION STATEMENT


GCC SHAREHOLDER:
                               ___________________________________________



ISSUER:
uKarma Corporation
   
SECURITY:
Common Stock, par value $.001
   
QUANTITY:
______________________ Shares



In connection with the exchange of the  shares of securities of Galen Capital
Corporation for securities of uKarma Corporation, I, the GCC shareholder
represent to the Company the following:


(1)           Investment.  I am acquiring the Securities for investment for my
own account only and not with a view to, or for resale in connection with, any
"distribution" thereof within the meaning of the Securities Act of 1933 (as
amended).  These securities have not been registered under the Securities Act by
reason of a specific exemption therefrom, which exemption depends on, among
other things, the bona fide nature of the investment intent as expressed
herein.  In this connection I understand that, in view of the Securities and
Exchange Commission ("SEC"), the statutory basis for such exemption may be
unavailable if my representation was predicated solely upon a present intention
to hold these Securities for the minimum capital gains period specified under
tax statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities or for the period of one year or any other fixed
period in the future.


(2)           Restrictions on Transfer Under Securities Act.  I further
acknowledge and understand that the Securities must be held indefinitely unless
they are subsequently registered under the Securities Act or unless an exemption
from such registration is available.  Moreover, I understand that the Company is
under no obligation to register the Securities.  In addition, I understand that
the certificate evidencing the Securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or unless
the Company receives an opinion of counsel reasonably satisfactory to the
Company that such registration is not required.


(3)           Sales Under Rule 144.  I am aware of the adoption of Rule 144 by
the SEC promulgated under the Securities Act, which in substance permits limited
public resale of securities acquired in a non- public offering subject to the
satisfaction of certain conditions, including:  (i) the availability of certain
current public information about the Company, and if I am an “affiliate” of the
Company , also that (ii) the resale being made through a broker in an
unsolicited "broker's transaction" or in transactions directly with a "market
maker," and (iii) the amount of securities sold during any three-month period
not exceeding specified limitations (generally 1% of the total shares
outstanding).


(4)           Limitations on Rule 144.  I further acknowledge and understand
that the Company is not now, and at any time I wish to sell the Securities may
not be, satisfying the public information requirement of Rule 144, and, in such
case, I would be precluded from selling the Securities under Rule 144 even if
the minimum holding period had been satisfied.
 
20

--------------------------------------------------------------------------------


 

 
(5)           Sales Not Under Rule 144.  I further acknowledge that, if all the
requirements of Rule 144 are not met, then Regulation A, or some other
registration exemption will be required; and that, although Rule 144 is not
exclusive, the staff of the Commission has expressed its opinion (i) that
persons proposing to sell private placement securities other than in a
registered offering or exemption from registration is available for such offers
or sales, and (ii) that such persons and the brokers who participate in the
transactions do so their own risk.


(6)           Stop Transfer Instructions.  I further understand that stop
transfer instructions will be in effect with respect to the transfer of the
Securities consistent with the above.


(7)           Additional Representations and Warranties.  In addition, I
represent and warrant:


(i)           That I have had the opportunity to ask questions of,  and receive
answers from, the Company ( or any person acting on its behalf) concerning the
Company and my proposed investment in the Securities;


(ii)           That I have concluded that I have sufficient information upon
which to base my decision to acquire the Securities;


(iii)           That I have made my own determination of the value of the
Securities and have not relied upon any statements, representations or
warranties of the Company regarding the value of the Securities or the business
prospects of the Company;


(iv)           That I understand that in acquiring the Securities, I am making a
highly speculative investment with the knowledge that the Company is in the
initial stages of development;


(v)           That I am capable of bearing the economic risk and burdens of the
investment, the possibility of complete loss of all of the investment, and the
possible inability to readily liquidate the investment due to the lack of public
market; and


(vi)           That I understand that, in selling and transferring the
Securities, the Company had relied upon an exemption from the registration
requirements of the Securities Act and that, in an attempt to effect compliance
with all the conditions of such exemption, the Company is relying in good faith
upon all of my foregoing representations and warranties.


(vii)           That I am an “accredited investor” as such term is defined in
Rule 501 of Regulation  D promulgated under the Securities Act.


(8)           I own beneficially and of record, good and marketable title to the
GCC shares set forth opposite my name in Column I on Schedule I attached hereto,
free and clear of all security interests, liens, adverse claims, encumbrances,
equities, proxies, options or shareholders’ agreements.  I will convey to uKarma
good and marketable title to GCC free and clear of all security interests,
liens, adverse claims, encumbrances, equities, proxies, options or shareholders’
agreements or restrictions.
 
21

--------------------------------------------------------------------------------


 
 
 

 
SIGNATURE OF GCC SHAREHOLDER
 

 

Date:         

 
_______________________________
_______________________________
_______________________________
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
22

--------------------------------------------------------------------------------








Schedule I




GCC Shareholders

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 